DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on November 12, 2021.
3.	Claims 1 and 2 have been amended.
4.	Claims 1 and 2 are currently pending and are considered below.

Information Disclosure Statement

5.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.


Claim Rejections - 35 USC § 102

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buchalter et al (U.S. Patent No. 10, 504,158) (hereinafter ‘Buchalter’).

Claim 1:  Buchalter discloses a system for real-time bidding of digital-out-of-home (DOOH) advertising units, the system comprising:
an application programming interface (API) associated with at least one DOOH display, Buchalter teaches application programming interface (see at least column 5 lines 59-62) wherein the API is configured to: 
Buchalter teaches as shown in FIG. SE, digital ad buying system 50 may include bidder module SOA, tracker module SOB, campaigns module SOC, attribution module SOD, creatives module SOE, and reporting module SOF, to name a few. One or more of the aforementioned modules may be configured to: (i) receive bid requests from the bidding module 60 of the programmatic module 1, (ii) process the bid requests, (iii) generate bid responses, (iv) send the bid responses to the bidding module 60, (v) send digital advertising creatives to the bidding module 60, and/or (vi) perform an attribution process based on impression notifications received from the bidding module 60 and other events tracked by the digital ad buying system 50 and/or an integrated measurement platform (see at least column 28 lines 24-37);
provide the bid request to at least one buyer, Buchalter teaches sending, from the one or more computers to the winning digital ad buying system, the X won impression notifications with the appended unique placeholder advertising identifiers (see at least column 4 lines 13-24);  
receive a bid response from the at least one buyer, wherein the bid response includes content to be played at the at least one DOOH display, Buchalter teaches auction module 60A may send bid requests, winning bid notifications and/or billing notifications to the digital ad buying system 50, and/or receive bid responses from the digital ad buying system 50. In embodiments, creative approval module 60B may obtain digital advertising creatives from the digital ad buying system 50 and/or approve the digital advertising creatives for display by the network connected non-personal digital device 10. Buchalter further teaches the house content data 10B may include data associated with content for display on the non-personal digital device 10 that is sourced directly from the operator of the non-personal digital display (see at least column 27 line 65 through column 28 line 24);
play the content at the at least one DOOH display, Buchalter teaches wherein the digital creative information includes at least one of a digital advertisement creative or an identifier associated with a previously registered digital advertisement creative, where the digital advertisement creative is to be displayed in the case where the bid response is a winning bid response (see at least column 3 lines 30-67 and column 8 lines 3-5 and lines 44-49); and provide a notification to the at least one buyer that the content had been played at the at least one DOOH display, wherein the providing of the notification comprises: pinging, by the at least one DOOH display, a uniform resource locator (URL) field in the bid response, Buchalter teaches notifying by the one or more computers, the winning digital ad buying system of the winning bid included in the winning bid response, the step of notifying comprising: (i) obtaining, by the one or more computers, from the winning bid response, X sets of digital ad buying impression data provided by the winning digital ad buying system associated with the winning advertiser (see at least column 4 lines 5-42 and column 20 lines 44-67 and see also figure 9 element S911).

Claim 2:  Buchalter discloses a method for real-time bidding of digital-out-of-home (DOOH) advertising units, the method comprising:
Buchalter teaches generate one or more won impression notifications after receipt of an initial win notification; (ii) generating, by the one or more computers, X won impression notifications based on at least the obtained X sets of digital ad buying impression data; (iii) generating, by the one or more computers, X unique placeholder advertising identifiers; (iv) appending, by the one or more computers, the X unique placeholder advertising identifiers to the X won impression notifications; and (v) sending, from the one or more computers to the winning digital ad buying system, the X won impression notifications with the appended unique placeholder advertising identifiers (see at least column 4 lines 13-24);
receiving, with an application programming interface (API) associated with the at least one DOOH display, the bid request, Buchalter teaches as shown in FIG. SE, digital ad buying system 50 may include bidder module SOA, tracker module SOB, campaigns module SOC, attribution module SOD, creatives module SOE, and reporting module SOF, to name a few. One or more of the aforementioned modules may be configured to: (i) receive bid requests from the bidding module 60 of the programmatic module 1, (ii) process the bid requests, (iii) generate bid responses, (iv) send the bid responses to the bidding module 60, (v) send digital advertising creatives to the bidding module 60, and/or (vi) perform an attribution process based on impression notifications received from the bidding module 60 and other events tracked by the digital ad buying system 50 and/or an integrated measurement platform (see at least column 28 lines 24-37);
 Buchalter teaches sending, from the one or more computers to the winning digital ad buying system, the X won impression notifications with the appended unique placeholder advertising identifiers (see at least column 4 lines 13-24);  
receiving, with the API, a bid response from the at least one buyer, wherein the bid response includes content to be played at the at least one DOOH display, Buchalter teaches auction module 60A may send bid requests, winning bid notifications and/or billing notifications to the digital ad buying system 50, and/or receive bid responses from the digital ad buying system 50. In embodiments, creative approval module 60B may obtain digital advertising creatives from the digital ad buying system 50 and/or approve the digital advertising creatives for display by the network connected non-personal digital device 10. Buchalter further teaches the house content data 10B may include data associated with content for display on the non-personal digital device 10 that is sourced directly from the operator of the non-personal digital display (see at least column 27 line 65 through column 28 line 24);
playing the content at the at least one DOOH display, Buchalter teaches wherein the digital creative information includes at least one of a digital advertisement creative or an identifier associated with a previously registered digital advertisement creative, where the digital advertisement creative is to be displayed in the case where the bid response is a winning bid response (see at least column 3 lines 30-67 and column 8 lines 3-5 and lines 44-49); and providing a notification to the at least one buyer that the content had been played at the at least one DOOH display, wherein the providing of the notification comprises: pinging, by the at least one DOOH display, a uniform resource locator (URL) field in the bid response, Buchalter teaches notifying by the one or more computers, the winning digital ad buying system of the winning bid included in the winning bid response, the step of notifying comprising: (i) obtaining, by the one or more computers, from the winning bid response, X sets of digital ad buying impression data provided by the winning digital ad buying system associated with the winning advertiser (see at least column 4 lines 5-42 and column 20 lines 44-67 and see also figure 9 element S911).

Response to Arguments

11.	Applicant's arguments filed 11/12/2021 with respect to the rejection of claims 1 and 2 have been fully considered and they are persuasive. The rejection of claims 1 and 2 have been withdrawn.

12.	Applicant’s arguments with respect to the rejection of claims 1 and 2 have been considered but they are not persuasive.  Applicant argues that the prior art of record Buchalter does not discussed the amended claims.  Examiner notes that Buchalter teaches the amended limitations as recited above.

Conclusion

12.	Applicant’s arguments with respect to the rejection of claims 1 and 2 have been considered but they are not persuasive.  Applicant argues that the prior art of record Buchalter does not discussed the amended claims.  Examiner notes that Buchalter teaches the amended limitations as recited above.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Savkar et al. (U.S. Pub. No. 2014/0324603) talks about providing for a standardized way by which bidders can electronically communicate with a real-time bidding (RTB) exchange for the placement of digital media advertisements in an opportunity to display the advertisements to the customers. In particular, a bid request message is provided in which fields are included to meet business objectives of the bidders and/or the RTB exchange operator. The bid request is sent from the RTB exchange to the bidders. A bid response message is disclosed to facilitate selection of a bidder by the RTB exchange. (see at least paragraph 0005).
b)	Saifee et al. (U.S. Patent No. 9,990,656) talks about (i) an end-user visiting a web page wherein multiple advertisements are displayed, (ii) for each ad unit on the page, multiple parallel requests are sent from the end-user's browser client to multiple real-time bidders who respond with a bid & advertisement for each unit, (iii) the bids are compared within the end-user's browser and the winning bid is sent to an ad serving system to be compared with other statically priced advertisements and exchange demand to determine the winning advertisements that will be displayed to the end-user and (iv) data is aggregated for each bid and price limits are set based on the aggregations (see at least the Abstract).

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.